Citation Nr: 1504132	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  07-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability based on unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in September 2007.  In July 2011, the Board remanded the Veteran's claims for additional development.  

The issue of entitlement to service connection for a back disorder has been raised by the record in a February 2007 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran's representative also appeared to raise a number of issues for service connection in his October 2014 written brief presentation.  These issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's PTSD has been shown to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks throughout the period on appeal.  It has not been shown to cause occupational and social impairment with reduced reliability and productivity, occupational and social impairment, with deficiencies in most areas, or total occupational and social impairment. 

2.  When the Veteran filed his claim for an increased rating for PTSD, service connection was in effect for PTSD, rated at 30 percent and otitis media right with postoperative myringoplasty, rated as noncompensable; during the course of the appeal, service connection for diabetes mellitus was granted with a rating of 20 percent assigned effective September 22, 2010; tinnitus associated with right ear hearing loss was granted with a rating of 10 percent assigned effective July 26, 2012; and right ear hearing loss associated with and otitis media right with postoperative myringoplasty was granted with a noncompensable rating assigned effective July 26, 2012.  His combined disability rating was 30 percent from April 13, 2006; 40 percent from September 22, 2010; and 50 percent from July 26, 2012.  

3.  The most competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities, alone, are not of such nature and/or severity as to prevent him from securing or following any substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2014).

2.  Criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran filed a claim seeking an increased rating for his service connected PTSD in April 2006.  In an October 2006 rating decision, a rating of 30 percent was granted under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective April 13, 2006, the date the Veteran's claim was received.  The Veteran disagreed with the rating assigned and this appeal ensued.  

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupations, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships. A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

At a September 2006 VA examination, the Veteran reported that he slept three or four hours at night with nightmares three times per week.  He endorsed frequent intrusive thoughts almost daily.  He indicated that he got along well with his wife but only socialized with a group of friends and tried to avoid other people.  He also noted that he got along well with other people but was easily angry toward his wife.  He reported difficulty concentrating but denied hypervigilance.  The Veteran indicated that he had worked full time at a country club for the prior six or seven months.  The Veteran denied difficulty performing his job.  The Veteran reported working previously at Federal Express and for the Postal Service.  He indicated that he enjoyed watching football, playing cards with friends, and attending church when he did not have to work.  He reported that he did not go out as much as he did in the past.  He endorsed depression at times and suicidal ideations on a number of occasions with no intent.  He denied auditory hallucinations and persecutory delusions but indicated he saw a "clear vision" at times.  The Veteran was capable of self-care and got along well with his wife.  He did not miss any time from work due to PTSD.  There was no impairment of thought process or communication and no inappropriate behaviors.  Mental status examination revealed that he was well-dressed and alert and oriented in three spheres.  His mood was "pretty good," comfortable, and relaxed.  His affect was restricted and his speech was of normal rate, volume, and tone.  His thought process was goal-directed without any flight of ideas or looseness of associations.  He had no auditory or visual hallucinations or delusions.  His memory, insight, and judgment were intact.  He denied suicidal and homicidal thoughts and his concentration and attention were intact.  The examiner assessed the Veteran with PTSD, polysubstance abuse, and cocaine abuse and assessed the Veteran with an overall GAF of 55 and a GAF of 60 from PTSD only.  The examiner concluded that the Veteran's PTSD symptoms were of moderate severity.   

In an October 2006 VA treatment record, the Veteran was noted to experience nightmares approximately once per month.  He was noted to be having less trouble with anger and irritability and was communicating better with his wife.  The Veteran was not working, but was planning to open a liquor store.

In a November 2006 letter, the Veteran's wife asserted that the Veteran was 100 percent disabled.  She indicated that the Veteran cried out in his sleep.  She asserted that the Veteran was unable to hold a job because of his PTSD, and she asserted that the PTSD was worsening.

In December 2006, the Veteran wrote that he was incapable of driving and had lost considerable time from jobs due to mental and lumbar disc problems.  He was noted to need assistance remembering to eat, take his medications, bathe, and groom.  He was also reported being unable to cook for himself or drive.  The statement indicates that the Veteran needed family members to help take care of the him daily.  

In February 2007, the Veteran asserted that he had extremely bad nerves and was paranoid that someone was going to hurt him.  He also reported having difficulty sleeping.

At a March 2007 VA treatment record, the Veteran wrote that he had difficulty concentrating.  He was doing grounds keeping at a local country club and was enjoying it.  He also stated that he was sleeping 6-7 hours a night but was having weird dreams.

At an August 2007 VA treatment records, it was noted that he Veteran was still working as a groundskeeper.  He stated that he experienced ups and downs with his wife and was often irritable.  He stated that his sleeping was poor, averaging 4-5 hours.  He denied any close friends, and stated that he spent too much time alone.  It was noted that the Veteran had not been correctly taking his medication.

At a September 2007 hearing before a DRO, the Veteran reported that he was in treatment for his PTSD at VA.  The Veteran testified that he often had episodes of depression, anxiety, flashbacks, and nightmares.  He reported infrequent panic attacks.  He indicated that he was easily agitated and easy to anger.  He indicated that he avoided crowds and had attempted suicide years prior.  The Veteran testified that his memory "comes and goes."  He indicated that he used medication but was unsure if it helped his symptoms.  He reported part time seasonal work about thirty to thirty-five hours per week but noted that he had full time employment two years prior but the company was shut down.  He testified that the work was seasonal and he did not work at all from November to March.  His spouse indicated that the Veteran would at times "go off" due to his PTSD.      

At a March 2008 VA examination, the Veteran reported that he did not like to be around crowds but he had a group of friends with whom he felt comfortable and he would sneak out and drive to spend time with them at a neighborhood club once a week.  He reported sleeping only three to four hours per night with medication.  He indicated that he woke up once or twice a month due to nightmares.  He denied recent flashbacks.  He indicated that he was no longer comfortable attending football games and usually watched them on television since he has gotten older.  He reported mood lability and irritability.  He reported that he was easily angry at his wife with little provocation.  He denied intrusive thoughts and depression and suicidal and homicidal ideations.  He denied violent and aggressive behavior and psychosis.  The Veteran denied auditory and visual hallucinations and delusions.  He also denied anxiety and panic attacks.  He indicated that he last worked as a seasonal worker at a country club but was laid off and he was looking forward to getting back to work there because he enjoyed working outside with his hands.  He was unsure about lost time from work due to PTSD.  He reported that he had been married for nineteen years and had three children.  The examiner noted no significant change in psychosocial functioning and social functioning since the Veteran's 2006 VA examination.  The Veteran reported that he enjoyed reading and watching television especially sports including football.  He indicated that he attended church weekly.  The Veteran denied a history of violence and aggressive behavior and suicidal ideation or intent.  He described past suicidal thoughts.  The Veteran was independent and adequately able to take care of his activities of daily living.  Mental status examination revealed that the Veteran was averagely groomed and casually dressed.  His sensorium and communication were clear during the examination.  His appearance was appropriate and his behavior was cooperative although he gave limited information about his psychiatric symptoms.  His speech was of regular rate and rhythm and of normal volume.  His mood and eye contact were described as fair.  His affect was constricted and congruent to his mood.  He had no auditory or visual hallucinations, no delusions, no paranoia, and no suicidal or homicidal ideations.  His thought process was coherent and goal-directed.  His recent and remote memory was intact and his insight was limited.  His judgment was adequate for basic needs.  The examiner assessed the Veteran with PTSD, polysubstance abuse, and cocaine abuse.  He was assigned an overall GAF score of 55 and GAF score of 60 due to PTSD.  The examiner concluded that the Veteran's PTSD symptoms had a mild effect on his functioning.    

Associated with the claims file are voluminous private and VA treatment records from the Social Security Administration (SSA).  A disability determination and transmittal reflects that the Veteran was awarded SSA disability benefits for a primary diagnosis of disorders of the back and a secondary diagnosis of gout effective November 1, 2008.  The VA treatment records are duplicative of the records discussed below and the private records do not contain any relevant findings with regard to PTSD with the exception of a December 2006 mental status evaluation performed by G. Macvaugh, Jr., Ph.D.  At that time, the Veteran reported that he had been married to his spouse for thirty years and had three living children.  Dr. Macvaugh indicated that the Veteran was attired in clean, season appropriate clothing and his hygiene was satisfactory.  The examiner noted that the Veteran was oriented to person and had good recall for information provided earlier in the examination.  The Veteran indicated that he has trouble sleeping but he sleeps better with medication.  He described his mood as "happy most of the time."  The Veteran reported that he likes himself, enjoys living, and is optimistic about the future.  His spouse described the Veteran as moody, irritable, and hard to get along with at times.  The examiner noted that the Veteran continues to enjoy activities he liked a long time ago.  His affect was appropriate and his mood was euthymic.  The Veteran displayed no marked paucity of ideation nor was he overly-productive.  There were no flight of ideas and he was not tangential, circumstantial, or seemingly intentionally evasive.  He indicated that he had "put a gun to his head" in the past but he did not feel that way currently.  He reported prior homicidal ideations "but not now."  He reported hearing voices at times but the examiner indicated that the Veteran was not psychotic.  The examiner noted no impairment of remote, recent, or immediate memory.  He had moderate impairment of concentration.  There was no significant impairment in abstract thinking.  The examiner indicated that the Veteran had a reasonable degree of insight into the nature of his difficulties.  The examiner indicated that the Veteran was not markedly depressed.  The examiner noted that the Veteran has had substantial gainful employment and had the innate ability to perform routine, repetitive type tasks, accept supervision, and maintain concentration and attention.  The examiner assessed the Veteran with PTSD.  

At an April 2013 VA examination, the examiner summarized the Veteran's level of occupational and social impairment with regard to PTSD as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner noted that the Veteran had been married for twenty-nine years with three children.  He was described as cheerful and friendly with a sense of humor.  He reported that his medication helped to keep him calm.  The Veteran indicated that he enjoyed travel and has remorse for fussing at his wife for no reason.  He continued to work part-time as a groundskeeper for a country club.  He reported a history of suicidal and homicidal ideations without intent and only occasional intrusive thoughts and nightmares.  The examiner noted that the Veteran had anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  The examiner concluded that the Veteran had mild PTSD and was not unemployable.  He assigned a GAF score of 65.  

VA treatment reports dated from September 2005 through July 2014 reflect that the Veteran's GAF scores ranged from 55 to 60, suggesting symptoms which are moderate in nature, but tending towards mild.  The records reflect that the Veteran was generally properly groomed and attired.  He endorsed depression, intrusive thoughts, and poor sleep.  In October 2006, he reported nightmares and occasional intrusive recollections and less trouble with anger and irritability.  In March 2007, he reported that he worked at a country club doing groundskeeping which he enjoyed.  He reported sleeping six to seven hours per night with "weird dreams."  In August 2007, he reported that he spent too much time alone and was very worried, very depressed, and very angry.  In December 2007, he endorsed occasional auditory hallucinations.  In February 2008, he indicated that he was not working because the job was seasonal.  He endorsed anger when watching the news but stated that his marriage had improved.  In October 2009, the Veteran's affect was noted to be good and his mood and sleep were reported to be satisfactory.  In January 2010, the Veteran endorsed trouble sleeping and irritability.  In July 2011, he reported a poor mood and poor sleep but he indicated that he had not been compliant with his medications.  He reported five broken hours of sleep per night.  In December 2011, the Veteran was pleasant and cooperative but he endorsed depression.  In January 2012, he denied suicidal and homicidal ideations and auditory and visual hallucinations.  His thought process was linear and goal directed and his insight and judgment were good.  In July 2012, his mood was good and he reported sleeping five to six hours per night.  His thought process was linear and goal directed.  He was alert and oriented in four spheres and his insight and judgment were good.  In September 2012, he was pleasant and cooperative and his sleep was good with eight hours per night.  In January 2013, his thought process was linear and goal directed and he denied suicidal and homicidal ideations and auditory hallucinations.  He was alert and oriented in four spheres.  In April 2013, he was pleasant and cooperative and his mood was stable.  In July 2013, his manner was noted to be pleasant and cooperative.  He did not endorse audio or visual hallucinations or suicidal or homicidal ideations and his thought process was goal directed.  In January 2014, his mood was reported to be bad and his sleep was improved with medication.  In July 2014, the Veteran reported that his medications were helpful with his PTSD symptoms.  He indicated that he was still working as a groundskeeper but was going to stop due to restrictions with his salary due to SSA benefits.  

Having reviewed the evidence, the Board concludes that the Veteran's PTSD is most appropriately approximated by the criteria for the 30 percent rating that he is currently rated at, and a higher schedular rating is not warranted during the entire appeal period at issue.  The findings are reported above are most consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, chronic sleep impairment and mild memory loss.  

Turning to the GAF scores of 55 to 65 that were assigned, these are suggestive of "mild" to "moderate" impairment. The Veteran's symptoms of depression, chronic sleep impairment, mild memory loss, and anxiety as described above are specifically enumerated in the schedular criteria for a 30 percent rating.   

The record reflects that the Veteran has generally functioned adequately with regard to social functioning.  The examinations of record reflect that he enjoyed spending time with his close social group and his family.  He also attended church weekly and enjoyed watching football on television.  

With regard to his occupational functioning, the record reveals that the Veteran enjoyed working as a seasonal groundskeeper and was anxious to get back to work during the off season.  He most recently indicated that he had to stop working due to salary restrictions because of SSA benefits and not due to his PTSD symptoms.   

With regard to the April 2007 statement indicating that the Veteran required assistance with his activities of daily living and requiring the care of family members daily, the medical evidence of record simply does not support the conclusion that the Veteran's disability is as severe as described in the letters.  The medical evidence of record indicates that the Veteran was found to be able to care for his own activities of daily living and he even reported that he snuck out to drive and meet his friends once a week.  He was found to be adequately dressed and groomed at all times and he indicated that he enjoyed working.  Consequently, the Board finds the reports of the Veteran's being unable to perform self-care to be without merit.  

It is acknowledged that the Veteran may have at times reported that he had auditory or visual hallucinations and suicidal thoughts on occasion; however, on most occasions he denied such hallucinations and suicidal ideations or intent.  Moreover, the Court has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case, the Veteran's PTSD did cause some impairment; but this impairment was not so profound as to cause occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  The examiners of record consistently noted that the Veteran's PTSD symptoms were mild.  This level of occupational and social impairment is simply not consistent with a schedular rating in excess of 30 percent which contemplates more severe social and occupational impairment.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected PTSD is adequate in this case.  The Veteran's primary symptoms include depressed mood, anxiety, chronic sleep impairment, occasional nightmares, and mild memory loss, which some cause occupational and social impairment.  However, all of these symptoms are contemplated in the schedular rating that is assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disability at issue.  Moreover, the schedular rating criteria and case law directs that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning.  As such, the assigned schedular evaluation is adequate.  

Moreover, even if the schedular rating criteria did not reasonably describe his psychiatric symptomatology, the symptoms have not been shown to cause an exceptional disability picture, as the Veteran has not been hospitalized for his PTSD, and the examinations of record reveal that the Veteran had not missed any work due to his PTSD.  Consequently, the Veteran's PTSD does not result in "marked" interference with employment.  Most recently, the Veteran was noted to be working but he indicated that he would have to stop working due to his SSA benefits, not psychiatric problems.  Therefore, a referral for extraschedular consideration is not warranted. 

II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  However, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

When the Veteran filed his claim for an increased rating for PTSD, he was service-connected for PTSD, rated at 30 percent and otitis media right with postoperative myringoplasty, rated as noncompensable.  During the course of the appeal, service connection for diabetes mellitus was granted with a rating of 20 percent assigned effective September 22, 2010; tinnitus associated with right ear hearing loss was granted with a rating of 10 percent assigned effective July 26, 2012; and right ear hearing loss associated with and otitis media right with postoperative myringoplasty was granted with a noncompensable rating assigned effective July 26, 2012.  The Veteran's combined disability rating was 30 percent from April 13, 2006; 40 percent from September 22, 2010; and 50 percent from July 26, 2012.  See 38 C.F.R. § 4.25.  Because the Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met at any time during the pendency of the appeal.  Nevertheless, the Board must determine whether the Veteran's TDIU claim should be submitted to the Director of Compensation and Pension service for consideration of TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  

A TDIU rating may be granted on an extraschedular basis, pursuant to 38 C.F.R. §4.16(b), for veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  For a veteran to prevail on an extraschedular basis, the record must reflect some factor which takes the case outside the schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2014).").  

The record shows that the Veteran completed four years of high school.  He last worked for Textron Industry and stopped working in September 2005.  The dates of his employment were not provided.  See VA From 21-8940, dated April 2007.  Prior to that he had worked for approximately six months at a Dollar General Store.  He indicated on the form that he was incapable of work due to mental state and his physical incapacity.  A statement attached to the form indicates that the Veteran lost time due to from work due to mental problems and lumbar disc problems.  A review of the medical evidence of record reveals that he was most recently working as a grounds keeper at a local country club.  

As noted in the above section, the Veteran's PTSD symptomatology has generally been described as mild to moderate in nature and none of the examiners of record found that the Veteran's PTSD symptomatology precluded his employment.  Moreover, the Veteran indicated that he enjoyed his job as a groundskeeper at a country club and was going to stop working only due to salary restraints due to SSA requirements and not due to his PTSD symptoms.  In fact, when he was not working, he was anxious to get back to work.    

At a September 2012 VA examination, the Veteran's right perforated tympanic membrane did not impact his ability to work.  His right ear hearing loss was reported to be mild through 6000 Hertz.  

At a March 2013 VA examination, a VA examiner indicated that the Veteran's diabetes mellitus did not result in disabilities sufficient to preclude the Veteran from securing and maintaining substantially gainful employment.  

The Veteran has not indicated that his right ear hearing loss, right ear otitis media, or tinnitus have precluded his employment.  

As noted above, the Veteran's service connected psychiatric disability is currently rated at 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411, which directs that a 30 percent rating is to be assigned when psychiatric impairment causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

What is important to glean from this regulation is that the Veteran's assigned psychiatric rating contemplates moderate, but significantly less than total, occupational impairment.  Higher schedular ratings contemplate greater occupational impairment than does a 30 percent schedular rating.  

As noted, the Veteran did seek a higher rating for his psychiatric impairment, but the Board found that a rating in excess of 30 percent was simply not supported by the evidence, and denied the Veteran's request herein.  The Veteran's PTSD symptoms have simply not resulted in total occupational impairment.  The most recent VA examiner in 2013 found that the Veteran's mild PTSD symptoms did not render him unemployable.  The VA treatment records support this conclusion, showing that the Veteran was undergoing treatment and took medication to control his symptoms and he enjoyed his work as a seasonal groundskeeper.  

For the reasons noted above, the evidence of record does not suggest that the Veteran's service connected psychiatric disability is worse than the 30 percent rating that is assigned.  

While the Veteran's psychiatric impairment alone does not preclude him for obtaining or maintaining substantially gainful employment, the Board most also assess whether the Veteran's other service connected disabilities (otitis media, diabetes mellitus, right ear hearing loss, and tinnitus) combine with the psychiatric impairment to preclude substantially gainful employment.  As noted, the Veteran's diabetes mellitus has not been found to preclude gainful employment.  The Veteran's right ear hearing loss has been described as mild thought 6000 Hertz and his perforated right tympanic membrane did not have any impact on his employment.  Additionally, the evidence does not show that any of the Veteran's other service-connected disabilities would greatly impact the Veteran's employability nor has the Veteran indicated such.  

The point the Board wishes to make clear is that there is not any disagreement that right otitis media, diabetes mellitus, right ear hearing loss, and tinnitus impair the Veteran's functioning to some degree.  It is for that reason that service connection was established.  However, these conditions are simply not of the severity, either singly or together, to render the Veteran unable to work.  

The Board has also considered the Veteran's statements.  From his claim for TDIU, it is assumed that the Veteran believes that he is unable to obtain or maintain substantially gainful employment on account of his service connected PTSD and his nonservice-connected lumbar spine disability.  However, his statements throughout the course of his appeal have called this into question as he has indicated on numerous occasions that he enjoyed working as a groundskeeper and was only stopping work due to salary restraints due to his SSA benefits.  As such, the Veteran's own statements, as well as his work history, are found to provide highly probative evidence against his claim. 

In sum, the Board is of the opinion that none of the Veteran's service-connected disabilities preclude him from either obtaining or maintaining substantially gainful employment, consistent with his education and past occupational experience.  The Veteran's psychiatric disability is shown to cause at most moderate impairment, but would not appear to prevent him from working; likewise, the Veteran's right otitis media, diabetes mellitus, right ear hearing loss, and tinnitus would not have a major impact on the Veteran's employment, given his past types of employment.

To the extent the Veteran stopped working on account of Social Security Administration (SSA) disability, the fact remains that SSA disability was awarded primarily as a result of the Veteran's non-service connected back disability and gout and not as a result of his PTSD.

For this reason, the evidence of record is against the Veteran's claim, and a TDIU is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Social Security Administration (SSA) records and VA treatment records have been obtained, and the Veteran denied receiving private psychiatric treatment at his DRO hearing. Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

A rating in excess of 30 percent for PTSD is denied.  

TDIU is denied.   

____________________________________________
MATTHEW  BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


